UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-1271


ALAN PITTS; SENECA NICHOLSON-PITTS,

                Plaintiffs - Appellants,

          v.

UNITED STATES DEPARTMENT OF HOUSING AND URBAN DEVELOPMENT;
ATLANTA HOME OWNERSHIP CENTER; JENNIFER HARRY; HMB, INC.;
DANNY BRIAN; HAMILTON BARKSDALE; ROBERT SCOTT; O’BRIAN LAW
FIRM; KERMIT THOMSON; FAYE THOMPSON; SUBSTITUTE TRUSTEE,
INC.; SUSAN BENOIT; LORI ANN RENN; CYNTHIA ABBOTT; VANCE
COUNTY   REGISTER  OF   DEEDS;  INVESTOR’S  TITLE  COMPANY;
LAWYER’S MUTUAL; WAYNE STEPHENSON; THE LAW FIRM OF
HUTCHENS, SENTER & BRITTON, PA; RICHARD D. MEADOR; DONALD
W. GUPTON; DONALD SCOTT CARROLL; THREE JOHN DOE WHITE MALES
RESIDING AT 908 CROSS CREEK RD. HENDERSON, NC; CAPITAL
MORTGAGE CORPORATION; CHASE MANHATTAN MORTGAGE CORPORATION;
CHASE HOME FINANCIAL, LLC; VANCE COUNTY CLERK OF THE
SUPERIOR COURT; RESPONSIBLE MEMBERS OF NORTH CAROLINA BAR
ASSOCIATION; JENNIFER A. PORTER; RONALD G. BAKER, SR.;
SHERRY PENDERGRASS ROSS; ROCKY ROSS,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
Chief District Judge. (5:12-cv-00072-D)


Submitted:   October 28, 2013              Decided:   November 5, 2013


Before WILKINSON, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Alan Pitts, Seneca Nicholson-Pitts, Appellants Pro Se.     Matthew
Fesak, Assistant United States Attorney, Seth Morgan Wood,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina;
Paul J. Stainback, Henderson, North Carolina; James Scott
Flowers, HUTCHENS,    SENTER   &  BRITTON,   Fayetteville,   North
Carolina; James K. Pendergrass, Jr., PENDERGRASS LAW FIRM,
Raleigh,   North  Carolina;   Julie   Baxter   Bradburn,   Kristen
Yarbrough Riggs, WOMBLE CARLYLE SANDRIDGE & RICE, PLLC, Raleigh,
North Carolina; Ronald H. Garber, BOXLEY, BOLTON, GARBER &
HAYWOOD, LLP, Raleigh, North Carolina; Grady L. Balentine, Jr.,
Special Deputy Attorney General, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Alan Pitts and Seneca Nicholson-Pitts (collectively,

“Pitts”)      appeal       the    district       court’s       order      dismissing      their

civil     action       under       the     Racketeer         Influenced          and     Corrupt

Organizations        Act     (“RICO        Act”),       18     U.S.C.          §§ 1962(c)-(d),

1964(c) (2006), 42 U.S.C. §§ 1981, 1983, and 1985(3), the Fair

Housing      Act    (“FHA”),       42    U.S.C.      §§ 3601-19          (2006),    and   North

Carolina state law.              We affirm.

              The    district           court    granted       a     motion      for     summary

judgment and the motions to dismiss filed by various Defendants

on the basis that Pitts’ claims under federal law were subject

to dismissal under Fed. R. Civ. P. 12(b)(6) for failure to state

a claim upon which relief could be granted.                                Pitts challenges

this ruling on appeal.                  We review a district court’s dismissal

under     Rule      12(b)(6)       de     novo,        “assuming         all    well-pleaded,

nonconclusory factual allegations in the complaint to be true.”

Aziz    v.   Alcolac,       Inc.,       658 F.3d 388,       391   (4th     Cir.    2011).

To survive a motion to dismiss under Rule 12(b)(6), a complaint

must allege facts sufficient “to raise a right to relief above

the speculative level, thereby nudging [the plaintiffs’] claims

across the line from conceivable to plausible.”                                 Id. (internal

quotation marks and alteration omitted).

              Pitts’ allegations fail to state a plausible claim for

relief    under      the    RICO     Act      because     he       did   not     allege    facts

                                                 3
sufficient to show that the Defendants identified engaged in or

conspired    to   engage     in   a    pattern      of   racketeering        activity.

See US Airline Pilots Ass’n v. Awappa, LLC, 615 F.3d 312, 317

(4th Cir. 2010) (listing the elements of a civil claim under the

RICO Act); Anderson v. Found. for Advancement, Educ. and Emp’t

of Am. Indians, 155 F.3d 500, 505 (4th Cir. 1998) (addressing

the showing needed to meet the “pattern” requirement); Menasco,

Inc. v. Wasserman, 886 F.2d 681, 683-84 (4th Cir. 1989) (noting

that the predicates alleged must amount to or pose a threat of

continued criminal activity and that the circumstances of the

fraudulent acts that form an alleged pattern of racketeering

activity must be pled with specificity).

            Pitts    also     invoked     42     U.S.C.     §§ 1981,        1983,   and

1985(3) as bases for relief.             Pitts’ allegations, however, fail

to state a plausible claim for relief under § 1981 because he

did   not   allege   facts    sufficient       to   show    that    the     Defendants

identified intentionally discriminated against him on the basis

of race concerning any of the activities enumerated in 42 U.S.C.

§ 1981(a)-(b).       See     Spriggs    v.   Diamond       Auto    Glass,    165 F.3d
1015, 1018 (4th Cir. 1999) (noting that a § 1981 action must be

“founded     on   purposeful,         racially      discriminatory          actions”);

Mian v. Donaldson, Lufkin & Jenrette Sec. Corp., 7 F.3d 1085,

1087 (2d Cir. 1993) (per curiam) (listing the elements of a

claim for relief under § 1981).

                                         4
            We conclude that Pitts’ allegations fail to state a

plausible    basis     for     relief    under    § 1983.        As     to   Defendants

Cynthia Abbott, the Vance Country Register of Deeds, the Vance

County Clerk of the Superior Court, Investors Title Insurance

Company, HMB Inc., Substitute Trustee Inc., Hamilton Barksdale,

Danny Brian, Susan Benoit, and Lori Renn, the complaint does not

allege     facts     establishing       any      basis    for        concluding    these

Defendants deprived Pitts of a right, privilege, or immunity

secured    by    the   Constitution       or     laws    of   the      United     States.

See Dowe    v.     Total     Action    Against    Poverty       in    Roanoke     Valley,

145 F.3d 653, 658 (4th Cir. 1998) (listing the elements of a

claim for relief under § 1983).                  As to Defendants O’Brian Law

Firm, Robert Scott, and the “Three John Doe White Males,” the

complaint    does      not    allege    facts     establishing         any   basis   for

concluding that these Defendants took action fairly attributable

to the state.          See Mentavlos v. Anderson, 249 F.3d 301, 310

(4th Cir. 2001) (noting that the deeds of ostensibly private

organizations and individuals may be treated as having occurred

under color of state law for purposes of § 1983 if “there is

such a close nexus between the State and the challenged action

that seemingly private behavior may be fairly treated as that of

the State itself” (internal quotation marks omitted)).

            We conclude that Pitts’ allegations also fail to state

a plausible basis for relief under § 1985(3).                           Pitts did not

                                           5
allege facts sufficient to show the existence of a meeting of

the minds between or among the identified Defendants to deprive

him of his right to equal enjoyment of rights secured by all.

See Francis v. Giacomelli, 588 F.3d 186, 196-97 (4th Cir. 2009)

(listing    the    elements       of     a       civil     conspiracy         claim      under

§ 1985(3)); Simmons v. Poe, 47 F.3d 1370, 1377 (4th Cir. 1995)

(noting    that    conclusory          allegations             of     a    conspiracy      are

insufficient to support a § 1985(3) claim).                          We conclude further

that Pitts’ allegations fail to state any plausible basis for

relief under the FHA, as they amount to no more than legal

conclusions that certain Defendants violated his right to fair

housing.

            We also note that Pitts’ informal appellate briefs do

not present specific arguments challenging as error the district

court’s rulings declining to exercise supplemental jurisdiction

over his    claims     under     state       law    and     dismissing        those      claims

without prejudice once it determined that he failed to state

claims     for    relief       under     the            federal       statutes       invoked.

Accordingly,      Pitts    has    forfeited             appellate         review    of   these

rulings.    4th Cir. R. 34(b); Wahi v. Charleston Area Med. Ctr.,

Inc., 562 F.3d 599, 607 (4th Cir. 2009); Williams v. Giant Food

Inc., 370 F.3d 423, 430 n.4 (4th Cir. 2004).

            Finally,      Pitts    claims          on    appeal       that    the   district

court     erred   in      dismissing         his        case        without    holding      an

                                             6
evidentiary        hearing          and    in    granting       the        motion    for    summary

judgment before he had an opportunity to respond to it.                                      Pitts,

however,      does       not    explain         why     or    how    the     district       court’s

failure to hold an evidentiary hearing warrants vacautur of its

judgment.          Moreover,          although         the    district        court     dismissed

Pitts’       action        four       days       before       the      expiration          of    the

twenty-one-day period under the court’s local rules for filing a

response to the summary judgment motion, we conclude that any

error in this regard was harmless within the meaning of Fed. R.

Civ.    P.    61   (directing             courts       to    “disregard       all     errors      and

defects”      in     a    proceeding            that    do    not     “affect        any    party’s

substantial        rights”),         as    Pitts       does    not     explain       how    he    was

prejudiced by the court’s timeframe.

              Accordingly,           although          we    grant    leave     to    proceed      in

forma pauperis and grant Pitts’ motion seeking leave to file his

reply    brief       out       of    time,       we     affirm       the     district       court’s

judgment.      We deny Pitts’ motion to schedule oral argument and

dispense      with       oral        argument         because        the     facts    and       legal

contentions        are     adequately           presented      in     the     materials      before

this court and argument would not aid the decisional process.



                                                                                           AFFIRMED




                                                   7